                 IN THE UNITED STATES DISTRJCT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


  UN1TED STATES OF AMERICA,
                                                 CR 18-00053-BLG-SPW-02
                      Plaintiff,
                                                  ORDER
 vs.

 MOLLY MAY FOGLE,

                      Defendant.

       For the reasons stated on the record, MOLLY MA Y FOGLE is hereby

released from the custody of the U.S. Marshals Service.

                 .   /"Jr}ci
       DATED this _o<_ day of October, 2018.



                                            �½-��
                                            U.S. DISTRICT JUDGE




                                        1
